NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES ROBERT BRISCOE III,                       No. 19-15318

                Plaintiff-Appellant,            D.C. No. 1:17-cv-00716-DAD-
                                                SKO
 v.

RICHARD MADRID; et al.,                         MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      James Robert Briscoe III appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Briscoe’s § 1983 claims against

Madrid because Briscoe failed to allege facts sufficient to show that Madrid was a

state actor. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although

pro se pleadings are construed liberally, plaintiff must present factual allegations

sufficient to state a plausible claim for relief); George v. Pac.–CSC Work

Furlough, 91 F.3d 1227, 1230-32 (9th Cir. 1996) (plaintiff alleging infringement of

constitutional rights by private parties must show that the infringement constitutes

state action; explaining approaches for determining state action). Any claims

arising from Madrid’s conduct described in Briscoe’s complaint arise under state

law and, absent a cognizable federal claim, are not properly before the federal

courts.

      The district court properly dismissed Briscoe’s § 1983 claims against the

Doe defendants because Briscoe failed to allege facts sufficient to state a claim.

See Patel v. Kent Sch. Dist., 648 F.3d 965, 971-72, 974 (9th Cir. 2011) (explaining

“special-relationship” and “state-created danger” exceptions to the general rule that

a state actor is not liable for an omission or failure to protect); Hebbe, 627 F.3d at

341-42.

      The district court did not abuse its discretion by denying Briscoe further

leave to amend his complaint because amendment would have been futile. See

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)



                                           2                                    19-15318
(setting forth standard of review and explaining that dismissal without leave to

amend is appropriate where amendment would be futile).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Briscoe’s request to correct the case caption (Docket Entry No. 9) is granted.

      AFFIRMED.




                                         3                                   19-15318